Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Group and/or Art Unit location of your application in the PTO has changed. All correspondence regarding this application should be directed to Examiner Lori Mattison in Group Art Unit 1619.

Election/Restrictions
Applicant's election with traverse of Group V (claims 2-9 & 14-20) in the reply filed on 19 October 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden and the inventions share the same special technical feature of having a peroxide source and a vegetable- or fruit- based medium (reply, pg. 7). This is not found persuasive because as described in the Restriction Requirement dated 19 August 2021, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the special technical feature does not make a contribution over the prior art because the claimed the linking technical feature is taught by Ladizinsky (US 2011/0305738; Applicant supplied; IDS-9/16/2020).
Claims 1 & 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 October 2021.

A) Peroxide source-carbamic peroxide
-and-
B) Vegetable or fruit medium-legumes in the reply filed on 19 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Applicant’s claim amendments and arguments filed 19 October 2021 are acknowledged. 
Claims 1-20 are pending. 
Claims 1-14 & 18 are amended. 
Claims 1, 2 & 10-13 are withdrawn.
Claims 3-9 & 14-20 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
A) Peroxide source-carbamic peroxide
-and-
B) Vegetable or fruit medium-legumes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Applicant is advised that should claim 15 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, both claims 15 & 17 depend from independent claims 14. Both claims 15 & 17 recite the second component comprises/has a gum base.

Claims 15-20 are objected to because of the following informalities: Claims 15-20 do not have a preamble consistent with the rest of the elected claims. The preamble of independent claim 14 and the rest of the dependent claims recite “masticatable gum composition” while the preamble of claims 15-30 merely recite “the composition”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 4-6, recites the limitation “the peroxide source being selected from the group consisting of sodium percarbonate, carbamide peroxide, calcium peroxide and their combination” (emphasis added). It is unclear what the unrecited reagents which are in combination with each of sodium percarbonate, carbamide peroxide and/or calcium peroxide. It is also unclear whether this is improper Markush language. Since the metes and bounds of the claim cannot be determined, and the claim is unclear, the claim is rejected under 35 USC 112(b). Analysis is the same for claim 14, line 8.
	If Applicant intended for these recitations to be a Markush group in which the combination is selected solely from sodium percarbonate, carbamide peroxide or calcium peroxide as the only options, Applicant may wish to use the term “thereof” which means “of the thing just mentioned; of that”. This would be correct Markush language. If this was not Applicant’s intention, Applicant should include the unrecited reagents present as the mixture.

	Claim 14 is also confusing because lines 3 & 4 recite “a peroxide source” and recites “sodium percarbonate, caramide peroxide, and calcium peroxide” as species of the source. However, claim 14 lines 13-14 recite “prevent substantial contact of the peroxide”. It is unclear 
Claims 3-9 & 15-20 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 14 and do not clarify the issue.

Claim 20 is rejected under 35 USC 112(b) because it is unclear. Claim 20 depends from claim 18. Claim 18 recites “the composition is enclosed in a packaging comprising a material...” Claim 20 recites “the composition is treated with gaseous nitrogen prior to placement in a packaging…” (emphasis added).  It is unclear whether “a packaging” refers to the packaging of claim 18, or an additional/second packaging. 
Applicant may wish to consider whether a grammatical error has occurred and use “the packaging” in claim 20 to refer to the packaging in claim 18. Alternatively, if the claim 20 is a different packaging, Applicant may wish to denote between the two packages by using the terms “first packaging” and “second packaging”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-9, 14, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ladizinsky (US 2011/0305738; Applicant supplied; IDS-9/16/2020), Faris (Published: May 2016) and Tepe (Published: 06/04/2015).
	*The Examiner notes that red lentils are a type of legume.
	** The examiner notes that the instant specification defines “[t]he "aqueous environment" relates to relative humidity of 35% of more” [0069].
With regard to claims 3, 5-9, 14, 15 & 17, and the elected species, Ladizinsky teaches a composition which is preferably a chewable composition which contains a peroxide source and a peroxide decomposition catalyst that releases oxygen in the oral cavity (abstract; [0003]). Ladizinsky teaches chewable gums are preferred and having a chewing gum base that may be a natural gum based on rubber latex, or a variety of synthetic polymers ([0012] & [0013]). Ladizinsky teaches “[c]hewing gum bases are typically natural products, usually extracts from certain trees, plants, and microbes (i.e. the first component having a gum base; [0013]). Ladizinsky teaches a preferred peroxide source is carbamic peroxide ([0016]; [0018]; Ladizinsky’s claim 8). Ladizinsky teaches “[t]he peroxides are preferably at concentrations corresponding to 1-20% by weight hydrogen peroxide” [0020]. Ladizinsky, further teaches “[c]arbamide peroxide is a 1 to 1 molar complex between urea and hydrogen peroxide (35% hydrogen peroxide by weight)” [0018]. Thereby, Ladizinsky implicitly teaches inclusion of carbamide peroxide in an amount of 0.35%-7.0% by weight of the composition [Math: 0.01 
Ladizinsky does not teach the catalase being from a vegetable or fruit-based medium selected from the group of lentils. These deficiencies are addressed by the combined teachings of Faris and Tepe.
Faris teaches lentils are a novel functional food that have bioactive substances, antioxidants and health rendering properties (title; abstract). Faris teaches lentil seeds are used in the folk medicine of many ethnicities to treat different illnesses orally and topically, including infections (pg. 43). 
Tepe teaches plants cells have anti-oxidant enzymes, including catalase, to protect the cell from oxidative damage from reactive oxygen species including hydrogen peroxide. Tepe in Figure 5 teaches red lentil shoots and roots have higher catalase activity than the activity of shoots and roots from green lentils (Figure 5, pg. 2395). Tepe in Figure 5 teaches catalase activity may be modified by adding salt (NaCl) and/or calcium (Figure 5, pg. 2395).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Ladizinsky’s oxygen-liberating chewable composition by substituting Ladizinsky’s generically taught catalase with catalase derived from red lentils because lentils are used in folk medicine to orally treat illnesses and infections and red lentils have higher catalase activity than green lentils, with catalase activity being optimizable by adjusting the salt and calcium content of the media the plant is grown in as suggested by the combined teachings of Faris and Tepe. The ordinary skilled artisan would have 
With regard to recited amount of peroxide source/carbamide peroxide, the combined teachings of Ladizinsky, Faris and Tepe teach this parameter in an amount that falls within or overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ladizinsky, Faris, and Tepe, as applied to claims 3, 5-9, 14, 15 & 17 above, and further in view of Boyd (US 6,010,724; 2000). 
Claim Analysis: Claim 20 recites "wherein the composition is treated with gaseous nitrogen prior to placement in a packaging” which is a product-by-process recitation. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claims 18-20, and the elected species, the combined teaching of Ladizinsky, Faris, and Tepe suggest a chewable composition which liberates oxygen into the oral cavity. Ladizinsky further teaches the composition may be in the form of a chewing gum having a gum base which may be in the form of strips.
Neither Ladizinsky, Faris, nor Tepe teach the gum is enclosed in a packaging comprising a material capable of preventing light from reaching the composition and/or thermally insulative material. These deficiencies are addressed by the teachings of Boyd.
In the same field of invention of chewing gum sticks/strips, Boyd teaches chewing gum wrappers provide protection to the product which is the major purpose of a wrapper (col. 1, ll. 45-55). Boyd teaches their invention provides a stick of chewing gum and a wrapper that surrounds the stick of chewing gum (col. 2, ll. 40-50). Boyd teaches their inventive wrapper has a barrier layer comprising aluminum (i.e. a reflective material that is capable of preventing light from reaching the composition and/or thermally insulative material; col. 2, ll. 30-40). Boyd teaches the barrier layer provides a vapor, oxygen, and flavor barrier for the gum (col. 4, ll. 40-55). Boyd teaches the substrate of the wrapper may be foil and wrapped such that chewing gum resembles a traditional wrapped stick of chewing gum with metallic ends while providing protection (i.e. a reflective material that is capable of preventing light from reaching the composition and/or thermally insulative material; col. 4, ll. 5-15).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the chewable composition suggested by the combined teachings of Ladizinsky, Faris, and Tepe by packaging the chewable composition in a wrapper having a metal foil substrate and an aluminum barrier layer because .

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ladizinsky, Faris, and Tepe as applied to claims 3, 5-9, 14, 15 & 17 above, and further in view of Wittorff (US 2009/0169677).
The teachings of Ladizinsky, Faris, and Tepe are described above. In brief, Ladizinsky teaches a composition comprising a peroxide source, which is preferably carbamic peroxide, and a peroxide decomposition catalyst which may be catalase. Ladizinsky teaches the peroxide source and peroxide decomposition catalyst are separated from each other to improve the shelf life of the composition and teaches means to do so including: a) two strips of a gum base with one strip having peroxide decomposition catalyst/catalase, the other strip having peroxide, with a barrier layer in between; and b) encapsulation of at least one of peroxide source and peroxide decomposition catalyst. Ladizinsky teaches carbamide peroxide is a 1 to 1 molar complex between urea and hydrogen peroxide [0018].
Neither Ladizinsky, Faris, nor Tepe teach the second component is a coating substantially covering an outer surface of the first component or the amount of catalase/vegetable-or fruit-base medium present. These deficiencies are addressed by Wittorff.

Here, at least rationale (C) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the chewable composition suggested by the combined teachings of Ladizinsky, Faris, and Tepe by adjusting the amount of catalase present to be between 0-10% by weight of the chewable composition and placing the catalase enzyme as a coating on the surface of the carbamic peroxide containing chewing gum as suggested by Wittorff because of Ladizinsky, Faris, Tepe and Wittorff are directed to chewable compositions which may be a gum which contain hydrophobic enzymes such as catalase and peroxides/compounds capable of releasing urea and structures which keep them separated in the chewable composition. “Use of known technique to improve similar devices (methods, or products) in the same way” is an exemplary rationale for a finding of obviousness set forth by KSR International Co. v. Teleflex Inc. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order provide the catalase in an amount suitable for oral administration to activate the carbamic peroxide and while keeping the catalase separate from the carbamic peroxide in order to improve the shelf life of the composition and limit premature activation and degradation of the carbamic peroxide in the chewable gum base strips.
With regard to recited amount of catalase/vegetable- or fruit-based medium, the combined teachings of Ladizinsky, Faris, Tepe and Wittorff teach this parameter in an amount which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619